Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of October 16, 2005,
by and between Natus Medical Incorporated, a Delaware corporation (“Acquiror”),
and the undersigned stockholder (“Stockholder”) of Bio-logic Systems Corp., a
Delaware corporation (the “Company”). Terms not otherwise defined herein shall
have the respective meanings ascribed to them in the Merger Agreement (as
defined below).

 

RECITALS

 

A. The execution and delivery of this Agreement by Stockholder is a material
inducement to the willingness of Acquiror to enter into that certain Agreement
and Plan of Merger, dated as of October 16, 2005 (the “Merger Agreement”), by
and among Acquiror, Summer Acquisition Corporation, a Delaware corporation and
wholly owned subsidiary of Acquiror (“Sub”), and the Company, pursuant to which
Sub will merge with and into the Company (the “Merger”), and the Company will
survive the Merger and become a wholly owned subsidiary of Acquiror (subject to
the terms and conditions contained in the Merger Agreement).

 

B. Stockholder understands and acknowledges that the Company and Acquiror are
entitled to rely on (i) the truth and accuracy of Stockholder’s representations
contained herein and (ii) Stockholder’s performance of the obligations set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth in the Merger Agreement and in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Restrictions on Shares. Until the Expiration Date (as defined below), subject
to the terms and conditions herein and in the Merger Agreement,

 

(a) Stockholder shall not, directly or indirectly, transfer (except as may be
specifically required by court order or by operation of law), grant an option
with respect to, sell, exchange, pledge or otherwise dispose of or encumber the
Shares (as such term is defined in Section 4 below) or any New Shares (as such
term is defined in Section 1(d) below), or make any offer or enter into any
agreement providing for any of the foregoing, at any time prior to the
Expiration Date (as defined below); provided, however, that nothing contained
herein will be deemed to restrict the ability of Stockholder to exercise, prior
to the Expiration Date, any Company Stock Options (as such term is defined in
Section 2.07 of the Merger Agreement) held by Stockholder. Notwithstanding the
foregoing or anything else contrary herein, (a) Stockholder may sell New Shares
(as defined below) acquired upon exercise of Company Stock Options, provided
that the number of New Shares sold does not exceed                     , and
(b) Stockholder may transfer any or all of the Shares or New Shares during
Stockholder’s lifetime by gift to, or on Stockholder’s death by will or
intestacy to, Stockholder’s Immediate Family (as defined below) or to a trust
for the benefit of Stockholder or Stockholder’s Immediate Family or to a
charitable organization (the “Permitted Transfer Shares”), provided that each
transferee or other recipient of Permitted Transfer Shares expressly agrees in a
writing satisfactory to Parent that the provisions of this Agreement will
continue to apply to the Permitted Transfer Shares in the hands of such
transferee or other recipient and such transferee or other recipient executes
and delivers to Parent an irrevocable proxy in a form substantially identical to
the Proxy (as such term is defined in Section 3 below). As used herein, the term
“Immediate Family” shall mean Stockholder’s spouse, lineal descendant or
antecedent, brother or sister, adopted child or grandchild or the spouse of any
child, adopted child, grandchild or adopted grandchild of Stockholder. As used
herein, the term “Expiration

 

1



--------------------------------------------------------------------------------

Date” shall mean the earlier of (i) the Effective Time and (ii) the date and
time of the valid termination of the Merger Agreement in accordance with its
terms.

 

(b) Except pursuant to the terms of this Agreement, Stockholder shall not,
directly or indirectly, grant any proxies or powers of attorney with respect to
any of the Shares, deposit any of the Shares into a voting trust, or enter into
a voting agreement (other than this Agreement) or similar arrangement or
commitment with respect to any of the Shares.

 

(c) Stockholder shall not, directly or indirectly, take any action that would
make any representation or warranty contained herein untrue or incorrect or have
the effect of impairing the ability of Stockholder to perform its obligations
under this Agreement or preventing or delaying the consummation of any of the
transactions contemplated hereby.

 

(d) Any shares of the common stock of the Company (the “Common Stock”) or other
securities of the Company that Stockholder purchases or with respect to which
Stockholder otherwise acquires voting rights after the date of this Agreement
and prior to the Expiration Date, including pursuant to the exercise of Company
Stock Options, options or warrants to purchase shares of Common Stock
(collectively, the “New Shares”) shall be subject to the terms and conditions of
this Agreement to the same extent as if they constituted Shares.

 

2. Agreement to Vote Shares. Prior to the Expiration Date, at every meeting of
the stockholders of the Company called with respect to any of the following
matters, and at every adjournment or postponement thereof, and on every action
or approval by written consent or resolution of the stockholders of the Company
with respect to any of the following matters, Stockholder shall vote, to the
extent not voted by the person(s) appointed under the Proxy (as defined in
Section 3 below), the Shares and any New Shares in favor of the approval of the
Merger Agreement and any matter that could reasonably be expected to facilitate
the Merger, and against any Competing Transaction (as such term is defined in
Article I of the Merger Agreement) and any other matter that might reasonably be
expected to impede, interfere with, delay, postpone or adversely affect the
Merger or any of the transactions contemplated by the Merger Agreement.
Stockholder may vote the Shares and any New Shares, in Stockholder’s discretion,
on all other matters.

 

3. Irrevocable Proxy. Concurrently with the execution and delivery of this
Agreement, Stockholder shall deliver to Acquiror a duly executed proxy in the
form attached hereto as Exhibit A (the “Proxy”), which proxy is coupled with an
interest, and, until the Expiration Date, shall be irrevocable to the fullest
extent permitted by law, with respect to each and every meeting of stockholders
of the Company or action or approval by written resolution or consent of
stockholders of the Company with respect to the matters contemplated by
Section 2 covering the total number of Shares and New Shares in respect of which
Stockholder is entitled to vote at any such meeting or in connection with any
such written consent. Upon the execution of this Agreement by Stockholder,
(i) Stockholder hereby revokes any and all prior proxies (other than the Proxy)
given by Stockholder with respect to the subject matter contemplated by
Section 2, and (ii) Stockholder shall not grant any subsequent proxies with
respect to such subject matter, or enter into any agreement or understanding
with any Person to vote or give instructions voting with respect to the Shares
and New Shares in any manner inconsistent with the terms of Section 2, until
after the Expiration Date.

 

4. Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents, warrants and covenants to Acquiror as follows:

 

(a) Stockholder is the beneficial owner (as determined pursuant to Rule 13d-3
under the Exchange Act) of, and exercises voting power over, that number of
shares of Company Common

 

2



--------------------------------------------------------------------------------

Stock set forth on the signature page hereto (all such shares owned beneficially
by Stockholder, and over which Stockholder exercises voting power, on the date
hereof, collectively, the “Shares”). The Shares, together with the other shares
of Common Stock set forth on the signature page hereto, constitute all of the
shares of Common Stock owned of record or beneficially by Stockholder. No person
not a signatory to this Agreement has a right to acquire or vote any of the
Shares (other than, (i) if Stockholder is a partnership, the rights and interest
of persons and entities that own partnership interests in Stockholder under the
partnership agreement governing Stockholder and applicable partnership law or
(ii) if Stockholder is a married individual and resides in a State with
community property laws, the community property interest of his or her spouse to
the extent applicable under such community property laws). Except as set forth
on the signature pages hereto, the Shares are and will be at all times up until
the Expiration Date free and clear of any security interests, liens, claims,
pledges, options, rights of first refusal, co-sale rights, agreements,
limitations on Stockholder’s voting rights, charges and other encumbrances of
any nature that would adversely affect the Merger or the exercise or fulfillment
of the rights and obligations of the Company under the Merger Agreement or of
the parties to this Agreement. Stockholder’s principal residence or place of
business is set forth on the signature page hereto.

 

(b) Stockholder has all requisite power, capacity and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Stockholder and the consummation by
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action, if any, on the part of Stockholder. This Agreement has
been duly executed and delivered by Stockholder and, assuming the due
authorization, execution and delivery of this Agreement by Acquiror, constitutes
a valid and binding obligation of Stockholder, enforceable against Stockholder
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity.

 

(c) The execution and delivery of this Agreement does not, and the consummation
of the transactions contemplated hereby and compliance with the provisions
hereof will not, conflict with, result in a breach or violation of or default
(with or without notice or lapse of time or both) under, or require notice to or
the consent of any person under, any agreement, law, rule, regulation, judgment,
order or decree by which Stockholder is bound, except for such conflicts,
breaches, violations or defaults that would not, individually or in the
aggregate, prevent or delay consummation of the Merger and the other
transactions contemplated by the Merger Agreement or prevent or delay
Stockholder from performing his, her or its obligations under this Agreement.

 

(d) Until the Expiration Date, Stockholder, in his, her or its capacity as a
stockholder of the Company, shall not, and shall not authorize, knowingly
encourage or direct any person or entity on Stockholder’s behalf to, directly or
indirectly, take any action that would, or could reasonably be expected to,
result in the violation by the Company of Section 5 of the Merger Agreement;
provided that if Stockholder is a director of the Company or has employees who
are directors of the Company, nothing herein shall prevent Stockholder (or such
employees) from taking any action solely in such Stockholder’s (or employee’s)
capacity as a director of the Company in the exercise of such director’s
fiduciary duties with respect to a Competing Transaction or Superior Proposal
(as such term is defined in Article I of the Merger Agreement) in compliance
with the terms of the Merger Agreement.

 

5. Consent and Waiver; Termination of Existing Agreements. Stockholder hereby
gives any consents or waivers that are reasonably required for the consummation
of the Merger under the terms of any agreement or instrument to which
Stockholder is a party or subject or in respect of any rights Stockholder may
have in connection with the Merger or the other transactions provided for in the
Merger Agreement (whether such rights exist under the certificate of
incorporation or bylaws of the Company, any contract to which the Company is a
party or by which it is, or any of its assets are, bound under

 

3



--------------------------------------------------------------------------------

statutory or common law or otherwise). Without limiting the generality or effect
of the foregoing, Stockholder hereby waives any and all rights to contest or
object to the execution and delivery of the Merger Agreement, the Company Board
of Directors’ actions in approving and recommending the Merger, the consummation
of the Merger and the other transactions provided for in the Merger Agreement,
or to seek damages or other legal or equitable relief in connection therewith.
From and after the Effective Time, Stockholder’s right to receive cash on the
terms and subject to the conditions set forth in the Merger Agreement shall
constitute Stockholder’s sole and exclusive right against the Company and/or
Acquiror in respect of Stockholder’s ownership of the Shares or status as a
stockholder of the Company or any agreement or instrument with the Company
pertaining to the Shares or Stockholder’s status as a stockholder of the
Company.

 

6. Confidentiality. Stockholder shall hold any information regarding this
Agreement and the Merger in strict confidence and shall not divulge any such
information to any third person until the Acquiror has publicly disclosed the
Merger.

 

7. Appraisal Rights. Stockholder agrees not to exercise any rights of appraisal
or any dissenters’ rights that Stockholder may have (whether under applicable
law or otherwise) or could potentially have or acquire in connection with the
Merger.

 

8. Stockholder Capacity. Notwithstanding anything to the contrary herein,
Stockholder is only executing this Agreement in his capacity as the beneficial
owner of the Shares and any New Shares and is not making any agreement hereunder
in his capacity as a director of the Company, and the agreements herein shall in
no way restrict Stockholder in his exercise of his fiduciary duties as a
director of the Company.

 

9. Miscellaneous.

 

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given on (i) the date of delivery, if delivered personally
or by commercial delivery service, or (ii) on the date of confirmation of
receipt (or the next Business Day, if the date of confirmation of receipt is not
a Business Day), if sent via facsimile (with confirmation of receipt), to the
parties hereto at the following address (or at such other address for a party as
shall be specified by like notice):

 

  (i) if to Acquiror, to:

 

Natus Medical Incorporated

1501 Industrial Road

San Carlos, CA 94070

Attention: James B. Hawkins, President and Chief Executive Officer

Facsimile No.: (650) 802-6630

Telephone No.: (650) 802-0400

 

with a copy (which shall not constitute notice) to:

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: Daniel J. Winnike

Facsimile No.: (650) 938-5200

Telephone No.: (650) 988-8500

 

4



--------------------------------------------------------------------------------

  (ii) if to Stockholder, to the address set forth for Stockholder on the
signature page hereof, with a copy (that shall not constitute notice) to:

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

Attention: Mark D. Wood

Facsimile No.: (312) 902-8858

Telephone No.: (312) 902-5493

 

(b) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Acquiror will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Stockholder set
forth herein or in the Proxy. Therefore, it is agreed that, in addition to any
other remedies that may be available to Acquiror upon any such violation of this
Agreement or the Proxy, Acquiror shall have the right to enforce such covenants
and agreements and the Proxy by specific performance, injunctive relief or by
any other means available to Acquiror at law or in equity and Stockholder hereby
waives any and all defenses which could exist in its favor in connection with
such enforcement and waives any requirement for the security or posting of any
bond in connection with such enforcement.

 

(c) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

(d) Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto (including, without limitation, the Proxy)
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and (ii) are not intended to confer, and shall not be construed as
conferring, upon any person other than the parties hereto any rights or remedies
hereunder. Neither this Agreement nor any of the rights, interests, or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by either party hereto without the prior
written consent of the other party hereto, and any such assignment or delegation
that is not consented to shall be null and void. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and assigns
(including, without limitation, any person to whom any Shares are sold,
transferred or assigned).

 

(e) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 

5



--------------------------------------------------------------------------------

(f) Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of law.

 

(h) Rules of Construction. The parties hereto agree that the language used in
this Agreement will be deemed to be the language chosen by them to express their
mutual intent and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document shall be construed against the party drafting such agreement or
document.

 

(i) Additional Documents, Etc. Stockholder shall execute and deliver any
additional documents necessary or desirable, in the reasonable opinion of
Acquiror, to carry out the purpose and intent of this Agreement. Without
limiting the generality or effect of the foregoing or any other obligation of
Stockholder hereunder, Stockholder hereby authorizes Acquiror to deliver a copy
of this Agreement to the Company and hereby agrees that each of the Company and
Acquiror may rely upon such delivery as conclusively evidencing the consents,
waivers and terminations of Stockholder referred to in Section 5, in each case
for purposes of all agreements and instruments to which such elections,
consents, waivers and/or terminations are applicable or relevant.
Notwithstanding anything to the contrary herein, Stockholder shall not be
required to acquire any shares of Common Stock that Stockholder has the right to
acquire, including by exercise of any Company Stock Option, except as might be
required pursuant to Section 9(b) of this Agreement in the event of a violation
of this Agreement or the Proxy.

 

(j) Termination. This Agreement shall terminate and shall have no further force
or effect from and after the Expiration Date, provided, that no such termination
shall relieve any party from liability for any breach of this Agreement prior to
such termination.

 

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

NATUS MEDICAL INCORPORATED

By:         James B. Hawkins     President and Chief Executive Officer

 

STOCKHOLDER:  

(Print Name of Stockholder)

 

(Signature)

 

(Print name and title if signing on behalf of an entity)

 

(Print Address)

 

(Print Address)

 

(Print Telephone Number)

 

Shares (as defined) beneficially owned on the date hereof:

 

              shares of Common Stock

 

Other shares of Common Stock owned of record or beneficially by Stockholder,
over which he does not currently exercise voting power:

 

              outstanding shares of Common Stock*

              shares of Common Stock underlying

              Company Stock Options*

 

* [FOOTNOTE TO BE INSERTED DESCRIBING NON-VOTING BENEFICIAL OWNERSHIP] If any
Company Stock Options held by the undersigned are exercised, then such resulting
shares of Common Stock will be subject to this Agreement, as will any additional
shares of Common Stock acquired subsequent to date of this Agreement.

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

IRREVOCABLE PROXY

TO VOTE STOCK OF

BIO-LOGIC SYSTEMS CORP.

 

The undersigned stockholder of Bio-logic Systems Corp., a Delaware corporation
(the ”Company”), hereby irrevocably (to the fullest extent permitted by
applicable law) appoints Steven J. Murphy and James B. Hawkins of Natus Medical
Incorporated, a Delaware corporation (“Acquiror”), and each of them, as the sole
and exclusive attorneys and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting rights (to the
fullest extent that the undersigned is entitled to do so) with respect to all of
the outstanding shares of capital stock of the Company that now are or hereafter
may be beneficially owned (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) by the undersigned, and over which
the undersigned exercises voting power, and any and all other shares or
securities of the Company issued in respect thereof on or after the date hereof
(collectively, the ”Shares”) in accordance with the terms of this Irrevocable
Proxy, until the Expiration Date (as defined below). The Shares beneficially
owned by the undersigned stockholder of the Company as of the date of this
Irrevocable Proxy are listed on the final page of this Irrevocable Proxy. Upon
the undersigned’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies or enter into any
agreement or understanding with any Person (as defined in the Merger Agreement
(as defined below)) to vote or give voting instructions with respect to the
Shares and New Shares in any manner inconsistent with the terms of this
Irrevocable Proxy until after the Expiration Date (as defined below).

 

Until the Expiration Date (as defined below), this Irrevocable Proxy is
irrevocable (to the fullest extent permitted by applicable law), is coupled with
an interest, is granted pursuant to that certain Voting Agreement dated as of
even date herewith by and between Acquiror and the undersigned, and is granted
in consideration of Acquiror entering into that certain Agreement and Plan of
Merger, dated as of October 16, 2005, by and among Acquiror, Summer Acquisition
Corporation, a Delaware corporation and wholly owned subsidiary of Acquiror
(“Merger Sub”) and the Company (the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company (the “Merger”), and the Company
will survive the Merger and become a wholly owned subsidiary of Acquiror
(subject to the terms and conditions contained in the Merger Agreement). As used
herein, the term “Expiration Date” shall mean the earlier to occur of (i) such
date and time as the Merger shall become effective in accordance with the terms
and provisions of the Merger Agreement, and (ii) the date and time of the valid
termination of the Merger Agreement in accordance with its terms.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the Delaware General Corporation Law), at every annual,
special or adjourned meeting of the stockholders of the Company and in every
written consent in lieu of such meeting as follows: (i) in favor of approval of
the Merger, the adoption of the Merger Agreement and the Certificate of Merger
and any matter that could reasonably be expected to facilitate the Merger and
(ii) against any Competing Transaction (as such term is defined in Article I of
the Merger Agreement) and any other matter that might reasonably be expected to
impede, interfere with, delay, postpone or adversely affect the Merger or any of
the transactions contemplated by the Merger Agreement.

 

1



--------------------------------------------------------------------------------

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided above. The undersigned stockholder may vote
the Shares on all other matters.

 

All authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

 

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Until the Expiration Date, this Irrevocable Proxy is coupled with an interest as
aforesaid and is irrevocable (to the fullest extent permitted by applicable
Law). This Irrevocable Proxy may not be amended or otherwise modified without
the prior written consent of Acquiror. This Irrevocable Proxy shall terminate,
and be of no further force and effect, automatically upon the Expiration Date.

 

Dated: October 16, 2005

 

 

(Print Name of Stockholder)

 

(Signature of Stockholder)

 

(Print name and title if signing on behalf of an entity)

Shares (as defined) owned on the date hereof:

              shares of Company Common Stock

 

Other shares of Common Stock owned or record or beneficially by Stockholder,
over which he does not exercise voting power as of the date of this Irrevocable
Proxy:

 

              outstanding shares of Common Stock*

              shares of Common Stock underlying

              CompanyStock Options*

 

* [FOOTNOTE TO BE INSERTED DESCRIBING NON-VOTING BENEFICIAL OWNERSHIP] If any
Company Stock Options held by the undersigned are exercised, then such resulting
shares of Common Stock will be subject to this Irrevocable Proxy, as will any
additional shares of Common Stock acquired subsequent to date of this
Irrevocable Proxy.

 

[SIGNATURE PAGE TO IRREVOCABLE PROXY]